Citation Nr: 1216258	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-30 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from June 1978 to June 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In May 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for entitlement to service connection for a right knee disorder was previously remanded by the Board in November 2011 for further development.  As will be further discussed below, the Board finds that the agency of original jurisdiction (AOJ) did not substantially comply with the remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Consequently, the Board regrettably must again remand this case.

The November 2011 remand order instructed in pertinent part:

The RO should again request service treatment records (STRs) pertaining to the Veteran from the National Personnel Records Center (NPRC) (see March 2008 reply from the NPRC); and any other appropriate agency.  

Efforts to obtain STRs must be detailed and he should be provided with notice in accordance with 38 C.F.R. § 3.159(e), if the records are not obtained.  

A response from the Records Management Center (RMC) indicated that all available STRs, i.e., the best copy available from microfiche of the Veteran's enlistment examination, were mailed and associated with the Veteran's claims file.  However, as only the enlistment examination was provided and the Veteran reported that his knee was treated in service, the RO should re-request the Veteran's service treatment records (STRs) and associate them with the claims file.  If the records are not located the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e) as was directed in the November 2011 remand.  He should also be advised that he can submit alternative evidence, including statements from service medical personnel; certified "buddy" statements or affidavits; accident and police reports; employment-related examination reports; medical evidence from civilian/private hospitals, clinics, and physicians that treated the Veteran during service or shortly after separation; letters written during service; photographs taken during service; pharmacy prescription records; and/or insurance-related examination reports.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b.

The November 2011 remand order also instructed:

[A]sk the Veteran once again to submit information pertaining to the dates and location of treatment in service for his right knee disability so the RO can attempt to obtain additional records.  

A review of the file indicates that while the Veteran was asked to provide or identify any medical records pertaining to his right knee disability that are not already associated with the claims folder, he was not asked to submit information regarding in-service treatment for his right knee disorder.  See November 2011 letter.  This evidence is relevant to the issue on appeal and therefore remand is warranted.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Ask the Veteran once again to submit information pertaining to the dates and location of treatment in service for his right knee disability, such as the location and dates of any inpatient treatment, so the RO can attempt to obtain additional records.  

2.  The RO should again request complete service treatment records (STRs) pertaining to the Veteran from the appropriate agency.  

If the Veteran informs pursuant to Step 1 that he was hospitalized in service, attempt to obtain those records as well.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

He should also be advised that he can submit alternative evidence, including statements from service medical personnel; certified "buddy" statements or affidavits; accident and police reports; employment-related examination reports; medical evidence from civilian/private hospitals, clinics, and physicians that treated the Veteran during service or shortly after separation; letters written during service; photographs taken during service; pharmacy prescription records; and/or insurance-related examination reports.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b.

3.  After ensuring the above development is complete, the RO is to readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

